          Case 1:19-cr-00225-NONE-SKO Document 47 Filed 11/05/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00225-NONE
11                                 Plaintiff,             STIPULATION TO SET CHANGE OF PLEA
                                                          HEARING AND EXCLUDE TIME UNDER
12                          v.                            SPEEDY TRIAL ACT; FINDINGS AND ORDER
13   HECTOR MENDOZA,
14                                Defendant.
15

16                                                STIPULATION

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.      By previous order, this matter was set for status conference on November 18, 2020.

20          2.      By this stipulation, defendant now moves to schedule a change of plea hearing on

21 December 4, 2020, which will take place after the period of excludable time. The parties therefore move

22 to have the change of plea hearing scheduled for December 4, 2020 at 9:30 a.m., and to exclude time as

23 to defendant Hector Mendoza through December 4, 2020 for the reasons set forth below.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The parties have entered into a plea agreement.

26                  b)     Counsel for defendant desires the status conference date be vacated so that a

27          change of plea hearing can be set in order to facilitate a resolution in this matter.

28                  c)     The government does not object to the continuance.


      STIPULATION                                         1
30
          Case 1:19-cr-00225-NONE-SKO Document 47 Filed 11/05/20 Page 2 of 2


 1                  d)     The earliest convenient date for both parties and the Court is December 2020.

 2                  e)     Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
     Dated: November 4, 2020                                  McGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ STEPHANIE M. STOKMAN
12                                                            STEPHANIE M. STOKMAN
                                                              Assistant United States Attorney
13

14
     Dated: November 4, 2020                                  /s/ KEVIN ROONEY
15                                                            KEVIN ROONEY
16                                                            Counsel for Defendant
                                                              HECTOR MENDOZA
17

18
                                            FINDINGS AND ORDER
19
     IT IS SO ORDERED.
20
        Dated:      November 5, 2020
21                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

      STIPULATION                                         2
30
